MAINE SUPREME JUDICIAL COURT                                           Reporter of Decisions
Decision:  2017 ME 41
Docket:    Fed-16-31
Argued:    October 25, 2016
Decided:   March 7, 2017
Corrected: March 23, 2017

Panel:       SAUFLEY, C.J., and MEAD, GORMAN, JABAR, HJELM, and HUMPHREY, JJ.



                              LORRAINE SCAMMAN et al.

                                            v.

                            SHAW’S SUPERMARKETS, INC.


HUMPHREY, J.

         [¶1] Pursuant to 4 M.R.S. § 57 (2016), the United States District Court

for the District of Maine has certified to us the following question of state law:

         Is a claim for disparate impact age discrimination under the Maine
         Human Rights Act, 5 M.R.S.A. § 4572(1)(A), evaluated under the
         “reasonable factor other than age” standard, see Smith v. City of
         Jackson, 544 U.S. 228 (2005); the “business necessity” standard,
         see Maine Human Rights Comm’n v. City of Auburn, 408 A.2d 1253
         (1979); or some other standard?

We answer the certified question as follows: “A claim for disparate impact age

discrimination pursuant to the Maine Human Rights Act, 5 M.R.S.

§ 4572(1)(A), is evaluated according to the ‘business necessity’ framework.”
                                                                                                        2

                                         I. BACKGROUND

        [¶2]     The facts and procedural history are undisputed.                             Lorraine

Scamman and others similarly situated (collectively, the plaintiffs) worked at

various Shaw’s Supermarkets locations in Maine as full-time employees when

their employment was terminated in 2012 as part of a reduction in force.

Pursuant to a policy Shaw’s implemented to carry out the reduction in force,

only full-time employees were terminated. Because full-time employees were,

on average, older than part-time employees, the reduction in force affected

more older employees, including the plaintiffs, than younger employees.

Shaw’s explained that “business imperatives made it necessary . . . to cut costs

by at least $550,000 per week, company-wide, and the reduction in force

allowed it to do so.”

        [¶3] After the plaintiffs filed complaints with the Maine Human Rights

Commission alleging age discrimination in violation of the Maine Human

Rights Act (MHRA), 5 M.R.S. §§ 4551-4634 (2012),1 a Commission investigator

recommended that the Commission find reasonable grounds to believe that



   1  Portions of the MHRA not relevant to the question presented in this case have been amended
since the plaintiffs filed their claim. See P.L. 2015, ch. 457, §§ 1-4 (effective July 29, 2016) (codified
at 5 M.R.S. §§ 4553(1-H), (9-E)(A), 4582-A(3), 4592(8) (2016)); P.L. 2015, ch. 102, § 9 (effective
Oct. 15, 2015) (codified at 5 M.R.S. § 4594-D(11) (2016)); P.L. 2013, ch. 576, §§ 1-3 (effective Aug. 1,
2014) (codified at 5 M.R.S. § 4573(5), (6)(B), (7) (2016)).
3

Shaw’s had violated the MHRA by discriminating based on age pursuant to a

disparate impact theory.2                The investigator applied the three-step,

burden-shifting “business necessity” framework to analyze the plaintiffs’

allegations. See Albemarle Paper Co. v. Moody, 422 U.S. 405, 425 (1975);

Griggs v. Duke Power Co., 401 U.S. 424, 429-35 (1971); Me. Human Rights

Comm’n v. City of Auburn, 408 A.2d 1253, 1264-68 (Me. 1979).                                   The

Commission voted unanimously to adopt the investigator’s analysis and

recommendations.

        [¶4]    The plaintiffs then filed a complaint in the Superior Court

(Androscoggin County), alleging unlawful employment discrimination based

on age pursuant to the MHRA.3 See 5 M.R.S. § 4572(1)(A) (2016). After

Shaw’s removed the case to the United States District Court for the District of

Maine, the court, upon a joint request by the parties, certified to us the

question of what framework of proof applies to a claim of disparate impact



    2 The investigator recommended that the Commission find no reasonable grounds to believe
that Shaw’s violated the MHRA based on a disparate treatment (i.e., “intentional discrimination”)
theory. See, e.g., EEOC v. Abercrombie & Fitch Stores, Inc., 135 S. Ct. 2028, 2032 (2015); Me. Human
Rights Comm’n v. City of Auburn, 408 A.2d 1253, 1261-62 (Me. 1979).

    3The MHRA prohibits recovery of attorney fees as well as compensatory and punitive damages
under certain circumstances unless the plaintiff has filed a complaint with the Commission and one
of several outcomes has resulted. 5 M.R.S. § 4622(1) (2016); see Gordan v. Cummings, 2000 ME 68,
¶ 11, 756 A.2d 942. Those outcomes include the Commission’s “[f]ail[ure], within 90 days after
finding reasonable grounds to believe that unlawful discrimination occurred, to enter into a
conciliation agreement to which the plaintiff was a party.” 5 M.R.S. § 4622(1)(B).
                                                                            4

age discrimination brought pursuant to the MHRA. See Scamman v. Shaw’s

Supermarkets, Inc., No. 2:15-cv-00295-JDL, 2016 U.S. Dist. LEXIS 10271 (D. Me.

Jan. 26, 2016).

      [¶5] Shaw’s argues that a provision of the federal Age Discrimination in

Employment Act (ADEA), 29 U.S.C.S. §§ 621-634 (LEXIS through Pub. L. No.

114-328), known as the “reasonable factor other than age” (RFOA) defense,

should apply to MHRA claims of disparate impact age discrimination. The

parties agree that if the RFOA defense applies pursuant to Maine law, Shaw’s

is entitled to a judgment as a matter of law on the plaintiffs’ age

discrimination claim. They also agree that if the Commission was correct to

apply the “business necessity” framework instead, further discovery will be

necessary to develop the issues of (1) whether the reduction in force was

actually motivated by a business necessity and (2) if so, whether

less-discriminatory alternatives would have served those business needs.

                               II. DISCUSSION

A.    Acceptance of the Certified Question of State Law

      [¶6] We must first decide whether to accept and answer the certified

question. See 4 M.R.S. § 57; Alexander, Maine Appellate Practice § 25.1 at 194
5

(4th ed. 2013) (“Consideration of the merits of a certified question is not

automatic.”).

      [W]herever reasonably possible, the state court of last resort
      should be given opportunity to decide state law issues on which
      there are no state precedents which are controlling or clearly
      indicative of the developmental course of the state law because
      this approach (1) tend[s] to avoid the uncertainty and
      inconsistency in the exposition of state law caused when federal
      [c]ourts render decisions of [s]tate law which have an interim
      effectiveness until the issues are finally settled by the state court
      of last resort; and (2) minimize[s] the potential for state-federal
      tensions arising from actual, or fancied, federal [c]ourt efforts to
      influence the development of [s]tate law.

Bankr. Estate of Everest v. Bank of Am., N.A., 2015 ME 19, ¶ 14, 111 A.3d 655

(quotation marks omitted).

      [¶7] “Title 4 M.R.S. § 57 authorizes, but does not require, us to consider

a certified question of state law posed by a federal court in certain

circumstances.” Id. ¶ 13 (quotation marks omitted); see M.R. App. P. 25(a).

We may consider the merits of a certified question when three criteria are

met: “(1) there is no dispute as to the material facts at issue; (2) there is no

clear controlling precedent; and (3) our answer, in at least one alternative,

would be determinative of the case.” Everest, 2015 ME 19, ¶ 13, 111 A.3d 655

(quotation marks omitted).
                                                                                                     6

         [¶8] In this case, all three requirements are met. First, the material

facts are undisputed.           Second, there is no clear controlling precedent—

although we have made clear that the business necessity test applies in MHRA

disparate impact cases based on sex discrimination, see City of Auburn,

408 A.2d at 1261-68, we have not yet expressly articulated what framework

applies in age-based disparate impact employment discrimination cases

pursuant to the MHRA.4 Finally, the plaintiffs agree that if the ADEA’s RFOA

defense does apply, Shaw’s is entitled to a judgment as a matter of law. In one

alternative, therefore, our answer to the certified question would be

determinative of the case. Because all three criteria are met, we elect to

consider and answer the certified question.

B.       Legal Background

         1.    Disparate Impact Discrimination Claims

         [¶9] The law recognizes at least two theories of liability upon which a

plaintiff may prove a claim of employment discrimination: “disparate

treatment” and “disparate impact.” See EEOC v. Abercrombie & Fitch Stores,

     In Maine Human Rights Commission v. Department of Corrections, we addressed a claim that an
     4

employer discriminated against the plaintiff on the basis of age and sex in violation of the
then-existing version of the MHRA. 474 A.2d 860, 863 (Me. 1984). The plaintiff’s claim included
both disparate treatment and disparate impact theories. Id. at 863-64. Analyzing the disparate
impact allegations, we concluded at the first step that the plaintiff could not meet her initial burden
to make a prima facie showing of a disparate impact. Id. at 865-66. We did not address what
framework of proof should apply to age discrimination claims specifically, nor did we discuss the
ADEA or the RFOA defense. See id.
7

Inc., 135 S. Ct. 2028, 2032 (2015); City of Auburn, 408 A.2d at 1261-63. In a

disparate impact claim, such as the suit at issue in this case, the plaintiff

alleges that he or she is a member of a protected group that is

disproportionately affected by an employer’s practice. E.g., City of Auburn,

408 A.2d at 1264-68. Statistical evidence is the “primary method” by which a

plaintiff supports this type of claim.5 Id. at 1264.

        2.      The Business Necessity Framework

        [¶10]      The business necessity framework, pursuant to which the

Commission analyzed the disparate impact claim in this case, consists of a

three-step burden-shifting scheme:

        First, the plaintiff must establish a prima facie case of disparate
        impact by identifying a facially neutral practice that affects one
        group more harshly than another. Second, if the plaintiff meets
        her burden in the first step, the defendant must present prima
        facie evidence that its practice is justified by a business necessity.
        Finally, if the defendant meets its burden in the second step, the
        plaintiff must present prima facie evidence that the defendant’s
        proffered justification is pretextual or that other practices would
        have a less discriminatory impact.

Dussault v. RRE Coach Lantern Holdings, LLC, 2014 ME 8, ¶ 24, 86 A.3d 52

(citations omitted).


    5 In a “disparate treatment” claim, also called an “intentional discrimination” claim, the plaintiff

alleges that the employer engaged in an adverse employment action against him or her as an
individual because of a characteristic that is protected by human rights legislation. See Abercrombie
& Fitch, 135 S. Ct. at 2031-32; City of Auburn, 408 A.2d at 1263.
                                                                                               8

        [¶11] The federal courts apply the business necessity framework to

disparate impact claims brought pursuant to Title VII of the Civil Rights Act of

1964, 42 U.S.C.S. §§ 2000e to 2000e-17 (LEXIS through Pub. L. No. 114-328),

which prohibits discrimination in employment on the basis of various

characteristics not including age. See 42 U.S.C.S. § 2000e-2(a); Albemarle,

422 U.S. at 425; Griggs, 401 U.S. at 429-35. In City of Auburn, we applied the

business necessity framework to an MHRA claim of disparate impact sex

discrimination. 408 A.2d at 1264-68.

        3.      The RFOA Defense

        [¶12]     Although Title VII of the Civil Rights Act of 1964 prohibits

employment discrimination on the basis of various characteristics other than

age, the ADEA is the federal statutory scheme that proscribes age

discrimination in employment. See 29 U.S.C.S. § 623(a).6 The ADEA also


  6   The ADEA provides, in relevant part:

        § 623. Prohibition of age discrimination.

        (a) Employer practices. It shall be unlawful for an employer—

                (1) to fail or refuse to hire or to discharge any individual or otherwise
                discriminate against any individual with respect to his compensation, terms,
                conditions, or privileges of employment, because of such individual’s age;

                (2) to limit, segregate, or classify his employees in any way which would
                deprive or tend to deprive any individual of employment opportunities or
                otherwise adversely affect his status as an employee, because of such
                individual’s age; or
9

specifies, however, that “[i]t shall not be unlawful for an employer . . . to take

any action otherwise prohibited under subsection[] (a) . . . where the

differentiation is based on reasonable factors other than age.” 29 U.S.C.S.

§ 623(f)(1). This is the RFOA defense.

       [¶13] In light of the RFOA defense, courts analyzing disparate impact

age discrimination claims filed pursuant to the ADEA do not apply the

business necessity framework. Meacham v. Knolls Atomic Power Lab., 554 U.S.

84, 97-99 (2008). Once the plaintiff has satisfied his or her burden to make

out a prima facie case of disparate impact, there is no inquiry into whether the

employer’s facially neutral practice constitutes a business necessity or

whether the employer could have accomplished the same goal by

less-discriminatory means. See id. at 95-100; Smith v. City of Jackson, 544 U.S.

228, 240, 243 (2005). Instead, the burden shifts to the defendant to establish

that the challenged practice is based on a reasonable factor other than age.

29 U.S.C.S. § 623(f)(1); see Meacham, 554 U.S. at 91-96; Smith, 544 U.S. at 243;

29 C.F.R. § 1625.7 (2016). The United States Supreme Court has made clear

that the existence of the RFOA defense in the ADEA means that “the scope of


               (3) to reduce the wage rate of any employee in order to comply with this
               Act.

29 U.S.C.S. § 623(a) (LEXIS through Pub. L. No. 114-328).
                                                                                 10

disparate-impact liability under [the] ADEA is narrower than under Title VII.”

Smith, 544 U.S. at 240; see Meacham, 554 U.S. at 102.

C.    Analysis

      1.      Standards of Review

      [¶14]      The question before us is whether the business necessity

standard applies to disparate impact age discrimination claims filed pursuant

to the MHRA, whether the ADEA’s RFOA defense applies, or whether some

other framework of proof applies. To answer this question, we examine the

terms of the MHRA in light of the legal background we have described. When

interpreting a statute, “we give effect to the Legislature’s intent by considering

the statute’s plain meaning and the entire statutory scheme of which the

provision at issue forms a part.” Samsara Mem’l Trust v. Kelly, Remmel &

Zimmerman, 2014 ME 107, ¶ 42, 102 A.3d 757. Only if the plain language of

the statute is ambiguous will we look beyond that language to examine other

indicia of legislative intent, such as legislative history. Zablotny v. State Bd. of

Nursing, 2014 ME 46, ¶ 18, 89 A.3d 143. “Statutory language is considered

ambiguous if it is reasonably susceptible to different interpretations.” Id.

(alteration omitted) (quotation marks omitted).                “When a statute

administered by an agency is ambiguous, we review whether the agency’s
11

interpretation of the statute is reasonable and uphold its interpretation unless

the statute plainly compels a contrary result.” Fuhrmann v. Staples the Office

Superstore E., Inc., 2012 ME 135, ¶ 23, 58 A.3d 1083 (quotation marks

omitted).

      2.      Plain Language

      [¶15] The MHRA provides: “The opportunity for an individual to secure

employment without discrimination because of race, color, sex, sexual

orientation, physical or mental disability, religion, age, ancestry or national

origin is recognized as and declared to be a civil right.” 5 M.R.S. § 4571

(2016). More specifically,

      It is unlawful employment discrimination, in violation of this Act,
      except when based on a bona fide occupational qualification . . .
      [f]or any employer to fail or refuse to hire or otherwise
      discriminate against any applicant for employment because of
      race or color, sex, sexual orientation, physical or mental disability,
      religion, age, ancestry or national origin . . . or, because of those
      reasons, to discharge an employee or discriminate with respect to
      hire, tenure, promotion, transfer, compensation, terms, conditions
      or privileges of employment or any other matter directly or
      indirectly related to employment . . . .

5 M.R.S. § 4572(1)(A).

      [¶16]    In a section describing what is “[n]ot unlawful employment

discrimination,” the MHRA expressly allows discrimination on account of age

effected in order to (1) comply with “laws relating to the employment of
                                                                                         12

minors” and (2) “[o]bserve the terms of any bona fide employee benefit plan”

that, inter alia, complies with the ADEA.                   5 M.R.S. § 4573(1-A) (2016).

Although section 4573(1-A) specifically refers to the ADEA in describing what

is “[n]ot unlawful employment discrimination,” that section contains no

provision allowing an employer to take otherwise prohibited actions “where

the differentiation is based on reasonable factors other than age.”7

Cf. 29 U.S.C.S. § 623(a), (f)(1). This suggests that the Legislature, while fully

aware of the provisions of the ADEA, did not intend for the RFOA defense to

be available pursuant to Maine law.

        [¶17] On the other hand, the MHRA also does not affirmatively provide

that the business necessity test applies to disparate impact age discrimination

claims. Moreover, although the phrase “business necessity” appears in an

MHRA provision describing a defense to claims where the plaintiff alleges

certain types of discrimination against an individual with a disability, that

section does not refer to claims based on other protected characteristics, such

as age. See 5 M.R.S. § 4573-A (2016).8 This could suggest a legislative choice


  7   Nor did the Legislature include any reference to an RFOA defense in a section entitled
“Defenses,” 5 M.R.S. § 4573-A (2016), or in any other portion of the MHRA.

  8   Title 5 M.R.S. § 4573-A provides, in relevant part:

        § 4573-A. Defenses
13

that the business necessity framework should apply only to disability-related

MHRA claims.9 See Musk v. Nelson, 647 A.2d 1198, 1201 (Me. 1994) (“[A]

well-settled rule of statutory interpretation states that express mention of one

concept implies the exclusion of others not listed.”). Looking only at the

statute’s plain language, we therefore conclude that the statute is “reasonably

susceptible to different interpretations,” Zablotny, 2014 ME 46, ¶ 18, 89 A.3d

143 (alteration omitted) (quotation marks omitted), and is therefore

ambiguous.

         3.     Agency Deference

         [¶18] As we noted above, we give deference to an agency’s reasonable

interpretation of an ambiguous statute that it administers.                            Fuhrmann,


                 1. General provisions. It is a defense to a charge of discrimination under
         this subchapter that an alleged application of qualification standards, tests or
         selection criteria that screen out or tend to screen out or otherwise deny a job or
         benefit to an individual with a disability has been shown to be job-related and
         consistent with business necessity, and such performance [cannot] be accomplished
         by reasonable accommodation, as required by this subchapter.

(Emphases added.)

     9This is merely one possible interpretation of 5 M.R.S. § 4573-A, which renders the MHRA
ambiguous as to the question presented in this case. We do not mean to suggest that it is
necessarily the “correct” interpretation. Indeed, the statute refers to “a defense to a charge of
discrimination under this subchapter,” 5 M.R.S. § 4573-A(1) (emphasis added), which ostensibly
includes non-disability-based discrimination claims, see 5 M.R.S. § 4572(1)(A) (2016). And no
indication exists in our case law to suggest that we have abandoned the business necessity
framework for non-disability-based disparate impact claims since the enactment of section 4573-A
in 1995. See Dussault v. RRE Coach Lantern Holdings, LLC, 2014 ME 8, ¶ 24, 86 A.3d 52 (“We
evaluate claims of disparate impact in the employment context using [the] . . . three-step,
burden-shifting [business necessity] analysis.”); P.L. 1995, ch. 393, § 21 (effective Sept. 29, 1995);
P.L. 1995, ch. 511, § 1 (effective Feb. 22, 1996).
                                                                           14

2012 ME 135, ¶ 23, 58 A.3d 1083. “We will not second-guess the agency on

matters falling within its realm of expertise.” Mulready v. Bd. of Real Estate

Appraisers, 2009 ME 135, ¶ 13, 984 A.2d 1285 (quotation marks omitted);

see also Me. Human Rights Comm’n v. United Paperworkers Int’l Union, 383 A.2d

369, 378 (Me. 1978).

      [¶19] The Maine Human Rights Commission administers the MHRA; it

is required to investigate human rights violations and “recommend measures

calculated to promote the full enjoyment of human rights and personal dignity

by all the inhabitants of” Maine. 5 M.R.S. § 4566 (2016). To achieve those

goals, it has the power to hold evidentiary hearings, adopt rules and

regulations, publish results of investigations, report to the legislative and

executive branches, and do “everything reasonably necessary to perform its

duties under” the MHRA. 5 M.R.S. § 4566(4), (7), (10)-(12).

      [¶20] Here, guided by City of Auburn, the Commission investigator

unequivocally applied the business necessity framework to the plaintiffs’

disparate impact age discrimination claims, and the Commission unanimously

adopted the investigator’s report. The Commission has also made clear, in its

amicus brief, its interpretation that the ADEA’s RFOA defense does not apply

to MHRA claims and that the business necessity framework does apply.
15

Contrary to what Shaw’s contends, therefore, the Commission’s interpretation

is not indeterminate.

      [¶21]     Nor is the Commission’s interpretation unreasonable.

See Fuhrmann, 2012 ME 135, ¶ 23, 58 A.3d 1083.          On the contrary, its

interpretation is supported by the MHRA’s legislative history and content and

by our existing case law.

      [¶22] The Legislature enacted the MHRA in 1971. P.L. 1971, ch. 501,

§ 1. At that time, both Title VII of the Civil Rights Act of 1964 and the ADEA

were already in effect. See City of Auburn, 408 A.2d at 1261 & n.10. Although

the ADEA contained the RFOA defense, 29 U.S.C.S. § 623(f)(1), the Maine

Legislature did not include an RFOA provision in the MHRA. The Legislature

revisited the section describing “[n]ot unlawful employment discrimination”

based on age in 1977, 1979, and 1995. P.L. 1977, ch. 580, § 14; P.L. 1979,

ch. 350, §§ 2-3; P.L. 1995, ch. 393, § 15. The 1979 amendment resulted in an

express reference to the ADEA. P.L. 1979, ch. 350, §§ 2-3. The Legislature did

not, however, enact an RFOA provision through any of these amendments.

This history suggests that the Legislature has chosen—intentionally—not to

limit the scope of its protections against age discrimination by providing for

an RFOA defense.
                                                                                               16

        [¶23] The United States Supreme Court concluded in Smith that the

legislative history of the ADEA demonstrates that Congress’s decisions to

enact the ADEA separately from Title VII and to provide for the RFOA defense

were based in part on the notion that “age, unlike race or other classifications

protected by Title VII, not uncommonly has relevance to an individual’s

capacity to engage in certain types of employment.”10 544 U.S. at 240. The

legislative history of the MHRA does not suggest that the Maine Legislature

agreed with that premise. Instead, “against the background of prior federal

antidiscrimination statutes,” City of Auburn, 408 A.2d at 1261—namely, Title

VII and the ADEA—the Legislature enacted a unitary antidiscrimination

statute that is similar to Title VII but that includes age as a protected

characteristic.      Unlike Congress, the Maine Legislature did not create a

separate statutory scheme specific to age discrimination. The MHRA’s situs

on the historical timeline of anti-discrimination legislation, considered

alongside the absence of statutory language creating an RFOA defense,

suggests that the Legislature did not intend for the scope of protection from




   10  The Supreme Court noted that “[d]uring the deliberations that preceded the enactment of the
Civil Rights Act of 1964, Congress considered and rejected proposed amendments that would have
included older workers among the classes protected from employment discrimination.” Smith v.
City of Jackson, 544 U.S. 228, 232 (2005).
17

age discrimination to be any different from the scope of protection from

discrimination based on the other characteristics enumerated in the MHRA.11

       [¶24] Shaw’s argues that we should not “reject the use of the RFOA test

because it is not included in the statute,” where the MHRA also does not

expressly codify the business necessity test for age-based discrimination

claims.     This argument relies on an inapt comparison because the two

standards differ in nature. The RFOA defense is a creature of the ADEA

statute; it is an affirmative defense, not a “test.” Meacham, 554 U.S. at 91-95;

29 U.S.C.S. § 623(f)(1). It allows an employer that demonstrates certain facts

to engage in “otherwise prohibited” conduct. See Meacham, 554 U.S. at 95

(“[A] defense to what is ‘otherwise prohibited’ is an affirmative defense,

entirely the responsibility of the party raising it.”). The business necessity

test, conversely, is a judicially-created method of allocating the burdens

involved in proving entitlement to relief on a claim that an employer’s facially

neutral practice has the consequence of discriminating on the basis of a

protected characteristic. See Albemarle, 422 U.S. at 425; Griggs, 401 U.S. at

431-32; City of Auburn, 408 A.2d at 1261-62, 1264. That the statutory RFOA


    11 This interpretation is consistent with the notion that Congress intended the ADEA to serve as

a “floor” of protection from age discrimination. Me. Human Rights Comm’n v. Kennebec Water Power
Co., 468 A.2d 307, 310 (Me. 1983) (“It is clear that Congress, in enacting the ADEA, intended to
leave room for states to supply consistent legislation.”).
                                                                                18

language—which already existed in the ADEA when the MHRA was enacted—

is absent from the MHRA therefore sheds significantly more light on the

Legislature’s intent than does the absence of a codification of the business

necessity framework, which evolved in the courts after the MHRA was

enacted.

      [¶25]    Our case law interpreting the MHRA also supports the

Commission’s interpretation. Shaw’s argues that because the MHRA is “silent”

on the test to be applied to the claim at issue, we should “look to the ADEA for

interpretation.” We have indeed looked to federal human rights legislation,

and the cases interpreting it, for aid in interpreting the MHRA. See, e.g., City of

Auburn, 408 A.2d at 1261 (“[T]he Maine legislature—by adopting provisions

that generally track the federal antidiscrimination statutes—intended the

courts to look to the federal case law to provide significant guidance in the

construction of our statute.” (quotation marks omitted)); Wells v. Franklin

Broad. Corp., 403 A.2d 771, 773 n.4 (Me. 1979) (“[F]ederal cases construing

the ADEA may aid our interpretation of the provision of the [MHRA] banning

age discrimination in employment.”).

      [¶26] We have been careful, however, to specify that we will consider

the construction of a federal counterpart to the MHRA only “when the federal
19

and state laws are substantially identical.” Percy v. Allen, 449 A.2d 337, 342

(Me. 1982); see Me. Human Rights Comm’n v. Kennebec Water Power Co.,

468 A.2d 307, 310 (Me. 1983) (“[W]here the provisions of the Maine statute

differ substantively from their federal counterparts, . . . deference to

construction of the federal version is unwarranted.”). In Kennebec Water

Power Co., the plaintiff, who was in his thirties, alleged that an employer

discriminated against him on the basis of age when it hired older workers

instead of him. 468 A.2d at 308. The trial court concluded that the ADEA’s

provision limiting its protection to individuals forty or older, which the MHRA

does not contain, applied to MHRA claimants. Id. We disagreed, concluding

that “in enacting the age discrimination prohibitions, the Legislature intended

to supplement the federal ADEA.” Id. at 310 (emphasis added). We “decline[d]

to superimpose a limitation which does not appear on the face of the

statute.”12 Id.

          [¶27] Unlike the ADEA, the MHRA does not contain an RFOA affirmative

defense. This is a substantive difference; the laws are not “substantially


     12We held similarly in Whitney v. Wal-Mart Stores, Inc., 2006 ME 37, ¶¶ 24-31, 895 A.2d 309,
superseded by statute as stated in Rooney v. Sprague Energy Corp., No. CV-06-20-B-W, 2007 U.S. Dist.
LEXIS 78147, at *6-8 (D. Me. Oct. 19, 2007). In that case, we rejected an employer’s argument that
the MHRA’s definition of “physical or mental disability” should be read to include the requirement
of the federal Americans with Disabilities Act of a showing of a substantial limitation on a major life
activity. Id. We declined to “in effect, amend the MHRA to include the limitation present in federal
law but not in the Maine Legislature’s enacted definition of ‘disability.’” Id. ¶ 27.
                                                                                         20

identical,” Percy, 449 A.2d at 342.               Thus, neither the text of the RFOA

affirmative defense nor the federal cases applying that text provides helpful

guidance for interpreting our statute. We therefore uphold the Commission’s

reasonable determination that the business necessity test applies to disparate

impact age discrimination claims brought pursuant to the MHRA.

See Fuhrmann, 2012 ME 135, ¶ 23, 58 A.3d 1083.

        The entry is:

                           We answer the certified question as follows: “A
                           claim for disparate impact age discrimination
                           pursuant to the Maine Human Rights Act,
                           5 M.R.S. § 4572(1)(A), is evaluated according to
                           the ‘business necessity’ framework.”



Jeffrey Neil Young, Esq., Carol J. Garvan, Esq., and Max I. Brooks, Esq. (orally),
Johnson, Webbert & Young, LLP, Augusta, for appellant Lorraine Scamman et
al.

K. Joshua Scott, Esq. (orally), Jackson Lewis P.C., Portsmouth, New Hampshire,
for appellee Shaw’s Supermarkets, Inc.

Barbara Archer Hirsch, Esq., Maine Human Rights Commission, Augusta, for
amicus curiae Maine Human Rights Commission

Richard L. O’Meara, Esq., Murray Plumb & Murray, Portland, for amicus curiae
AARP


United States District Court for the District of Maine docket number 2:15-cv-00295-JDL
FOR CLERK REFERENCE ONLY